     Case: 4:20-cv-00499-JAR Doc. #: 19 Filed: 11/25/20 Page: 1 of 4 PageID #: 72




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

         LOCAL 513 INTERNATIONAL                   )
         UNION OF OPERATING                        )
         ENGINEERS, AFL-CIO, et al.,               )
                                                   )
                     Plaintiffs,                   )
                                                   )
               vs.                                 )          No. 4:20-cv-00499-JAR
                                                   )
         JAMES MARTIN                              )
         EXCAVATING INC., et al.,                  )
                                                   )
                     Defendants.                   )

                                     MEMORANDUM AND ORDER

         This closed matter is before the court on Plaintiffs’ Motion for Contempt. (Doc. 15). For

the reasons discussed below, the motion will be granted.


I.       FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiffs include a union, its authorized representative, and various component funds under

its employee benefit plans (“Plaintiff Funds”). Defendant James Martin Excavating Inc. (“JME”)

is a Missouri corporation which has been administratively dissolved as of November 3, 2015. (Doc.

8-2 at 3). At the time of JME’s dissolution, Defendant James Martin was President and Defendant

David Martin was Vice President. (Doc. 1 at ¶¶ 10-11). Plaintiffs filed this action on April 8, 2020,

with the union filing under the Labor Management Relations Act, 29 U.S.C. § 185, and Plaintiff

Funds filing under the Employee Retirement Income Security Act, 29 U.S.C. § 1132. (Doc. 1).

Plaintiffs allege that Defendants has failed to (1) accurately account to and fully pay several

employee benefit funds, (2) remit deducted dues, and (3) make contributions to trust funds under

the Collective Bargaining Agreement (“CBA”) between JME and Local 513. (Id.).
    Case: 4:20-cv-00499-JAR Doc. #: 19 Filed: 11/25/20 Page: 2 of 4 PageID #: 73




        The Complaint was served on each of James Martin (Doc. 3), David Martin (Doc. 5), and

JME. (Doc. 4). After no answer was filed by the applicable deadline, the Clerk of Court entered

default judgment on May 27, 2020. (Doc. 7). This Entry of Default was mailed to each of the

Defendants. Plaintiffs subsequently filed a Motion for Default Judgment (Doc. 8) which this Court

granted on September 2, 2020. (Doc. 10). 1 In granting default judgment, this Court found that

James and David Martin have continued to operate the dissolved corporation other than for the

purpose of winding up the entity, allowing them to be held personally liable pursuant to Mo. Rev.

Stat. § 351.476.2(3). (Doc. 10 at 3). Accordingly, the Court judged the Defendants jointly and

severally liable for all periods after November 3, 2015. (Doc. 10 at 4). The Court granted Plaintiffs’

request for an accounting of Defendants’ records and ordered that Defendants comply within thirty

days of the Memorandum and Order. (Id.). Plaintiffs personally served Defendant James Martin a

copy of this Court’s Memorandum and Order. (Doc. 11).

        On October 15, 2020, as directed by the Court, Plaintiffs filed a Status Report stating that

Defendants had not contacted Plaintiffs or made any attempt to arrange the accounting ordered by

this Court. (Doc. 13 at 2). On October 30, 2020, Plaintiffs filed the instant Motion for Contempt

requesting that this Court (1) impose a monetary fine of $200 per day of noncompliance by

Defendants; (2) issue a writ of body attachment if James and David Martin fail to appear; and (3)

grant attorneys’ fees and expenses incurred in bringing the motion. (Doc. 15-1 at 3). This Court

promptly ordered Defendants to show cause why it should not grant Plaintiffs’ Motion for

Contempt, but Defendants failed to respond within the time allotted. (Doc. 16). Plaintiffs

personally served this Court’s Show Cause Order on David Martin while James Martin appears,

per Plaintiffs’ allegations, to have purposefully evaded service. (Doc. 18).


1
 On November 2, 2020, this Court clarified that its September 2, 2020 Memorandum and Order (Doc. 10) constituted
a final judgment. (Doc. 17).
      Case: 4:20-cv-00499-JAR Doc. #: 19 Filed: 11/25/20 Page: 3 of 4 PageID #: 74




II.       ANALYSIS

          Courts have authority to award sanctions for contempt in ERISA collection cases where

the defendant and/or its representatives have failed to participate in discovery for purposes of

determining the amount of liability for unpaid contributions. Iron Workers St. Louis Dist. Council

Annuity Trust v. Miller Bldg. Grp., No. 4:14-CV-1298 JAR, 2015 WL 1442801, at *1 (E.D. Mo.

Mar. 27, 2015). Appropriate sanctions include monetary fines and the issuance of a writ of body

attachment for incarceration until the contempt is purged. Fischer v. Marubeni Cotton Corp., 526

F.2d 1338, 1340 (8th Cir 1975) (fines); Painters Dist. Council No. 2. v. Paragon Painting of

Missouri, LLC, No. 4:08-CV-01501 ERW, 2011 WL 3891870, at *1 (E.D. Mo. Sept. 1, 2011)

(body attachment). Pursuant to Fed. R. Civ. P. 37(b) and 45(e), the issuance of an order of contempt

may also include sanctions such as attorneys’ fees and costs. See, e.g., Greater St. Louis Const.

Laborers Welfare Fund v. Marshall Contracting, No. 4:12-CV-524 JAR, 2012 WL 4759772 (E.D.

Mo. Oct. 5, 2012) (awarding attorneys’ fees). “The party moving for contempt sanctions bears the

burden of proving facts warranting a civil contempt order by clear and convincing evidence.”

Chicago Truck Drivers v. Brotherhood Labor Leasing, 207 F.3d 500, 504 (8th Cir. 2000) (quoting

Indep. Fed’n of Flight Attendants v. Cooper, 134 F.3d 917, 920 (8th Cir. 1998)).

          This Court has provided Defendants ample time and numerous opportunities to appear and

comply with this Court’s Order to permit Plaintiffs to conduct an accounting. The Memorandum

and Order (Doc. 10) was personally served on James Martin (Doc. 11-1) while the Show Cause

Order (Doc. 16) was personally served on David Martin. (Doc. 18). Plaintiffs’ attorney has stated

by sworn affidavit that Defendants have not complied with this Court’s order of an accounting,

produced any documents, or even contacted Plaintiffs’ counsel to schedule an accounting. (Doc.
  Case: 4:20-cv-00499-JAR Doc. #: 19 Filed: 11/25/20 Page: 4 of 4 PageID #: 75




15-2 at ¶ 5). Plaintiffs have met their burden of proving facts warranting a civil contempt order by

clear and convincing evidence.


       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ Motion for Contempt (Doc. 15) is

GRANTED and Defendants are found in CONTEMPT of this Court. As sanctioned, Defendants

are collectively fined $200.00 per day for each day after this date that Defendants fail to submit

records for inspection or otherwise comply with this Court’s Orders. The penalty is imposed as a

joint and several obligation of the Defendants.

       IT IS FURTHER ORDERED that Plaintiffs’ request for an award of attorneys’ fees and

costs in bringing this Motion for Contempt is GRANTED. Counsel for Plaintiffs shall file an

affidavit of fees and costs for the Court’s consideration no later than December 4, 2020.

       IT IS FURTHER ORDERED that Plaintiff’s request for a writ of body attachment is

denied without prejudice to refiling in the event of Defendants James and David Martin’s

continued non-compliance.

       IT IS FINALLY ORDERED that Plaintiffs shall obtain service of this Memorandum and

Order on Defendants by whatever means they believe to be most effective, and shall promptly file

a certificate of such service. Failure to show adequate evidence of prompt service may result in

the continuation or cancellation of the compliance fine ordered herein.


       Dated this 25th day of November, 2020.




                                                  ________________________________
                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE
